Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
¿Es admisible en evidencia, en un pleito civil entre dos partes privadas, prueba referente a un material delictivo ocupado por agentes de la Policía de Puerto Rico, material en relación con el cual existe un dictamen judicial final y firme, emitido en un proceso criminal, a los efectos de que dicho material fue ocupado en violación de las disposicio-nes de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1?
Al resolver la referida interrogante en la afirmativa me-diante la opinión emitida en el presente caso, una mayoría de los integrantes del Tribunal reescribe, a su forma y ma-nera, la citada Sec. 10 del Art. II de nuestra Constitución en perjuicio de los derechos que expresamente le quiso ga-rantizar la Asamblea Constituyente a los ciudadanos de este País al adoptar la citada disposición constitucional.
*365I
La situación táctica del presente caso resulta ser extre-madamente sencilla. Los demandantes recurridos, dueños de una propiedad inmueble comercial localizada en la ciu-dad de Bayamón, Puerto Rico, le arrendaron la misma —con derecho a opción de compra— a los demandados peticionarios. Estando vigente el referido contrato de arrendamiento, la Policía de Puerto Rico allanó el local co-mercial en controversia en cumplimiento de una orden a esos efectos expedida por magistrado competente. En dicho allanamiento la Policía ocupó material delictivo relacio-nado con el juego ilegal de la bolita. En relación con el material ocupado, el Estado intentó procesar criminal-mente al codemandado peticionario Feliciano Adorno Medina por una infracción a la Ley de Bolita de Puerto Rico, pero, el tribunal ante el cual se radicó dicha denuncia de-terminó inexistencia de causa probable, basado dicho dic-tamen en la ilegalidad de la ocupación del mencionado material delictivo. Dicha actuación judicial no fue revisada por el Estado.
Así las cosas, los arrendadores recurridos instaron contra los arrendatarios peticionarios una acción sobre resolu-ción de contrato, desahucio y daños y perjuicios ante el Tribunal Superior de Puerto Rico, Sala de Bayamón. Basa-ron la acción radicada en las disposiciones de una de las cláusulas del contrato celebrado entre las partes.(1) Los pe-ticionarios, por su parte, radicaron ante el mismo foro judicial una demanda mediante la cual solicitaron del tribunal que ordenara a los arrendadores recurridos a cumplir *366con la opción de compra que habían otorgado respecto a la propiedad en controversia. Ambas acciones fueron consolidadas.
Anunciada por los arrendadores, en la etapa de descu-brimiento de prueba, su intención de utilizar, como eviden-cia en apoyo de su contención, tanto el material delictivo como el testimonio de los agentes de la Policía de Puerto Rico que ocuparon el mismo, los demandados peticionarios requirieron del tribunal de instancia que pasara juicio so-bre la admisibilidad, en la esfera civil, de la referida prueba. Dicho foro judicial resolvió que dicha evidencia era admisible en el pleito civil.
Inconformes, los demandados acudieron —vía certiora-ri— ante este Tribunal en revisión de dicha determinación. En el recurso que a esos efectos radicaran, le imputaron al foro de instancia haber errado al:
A. ... resolver la controversia sobre la admisibilidad en el caso civil de la evidencia suprimida en la acción criminal, a la luz de decisiones jurisprudenciales interpretativas de la Cons-titución Federal de los Estados Unidos, ignorando así la clara y expresa prohibición de la Constitución del Estado Libre Aso-ciado de Puerto Rico a esos efectos.
B. ... resolver, que bajo las disposiciones de la Constitución del Estado Libre Asociado de Puerto Rico, una evidencia obte-nida por agentes del orden público como consecuencia de un allanamiento irrazonable e ilegal y que ya fue objeto de supre-sión en un proceso criminal, es admisible en un caso de natu-raleza civil. Petición, pág. 9.
Expedimos el auto de certiorari solicitado. Hoy, me-diante la opinión mayoritaria que emite el Tribunal, se confirma la resolución recurrida. Diferimos; veamos por qué.
1 — i ! — i
La opinión mayoritaria emitida resuelve que “como norma general ... en un pleito civil entre partes privadas *367—en ausencia de sugerencia, instigación, requerimiento o instancia, esto es, común acuerdo con un agente del orden público o un funcionario encargado de velar por el cumpli-miento de la ley— no aplica la Sec. 10 del Art. II de la Constitución ...”. (Enfasis en el original suprimido y énfa-sis suplido.) Opinión mayoritaria, pág. 362.
Como surge de una somera lectura de la ponencia sus-crita y endosada por una mayoría de los integrantes del Tribunal, la misma se apoya, de manera principal, en ju-risprudencia interpretativa de la Cuarta Enmienda de la Constitución de los Estados Unidos, L.P.R.A., Tomo 1, y, en adición, en escritos de distintos, y distinguidos, comenta-ristas norteamericanos cüyas obras, naturalmente, giran en torno a la doctrina vigente en la jurisdicción federal.
Esto es, el Tribunal en el presente caso incurre en el error de resolver este tipo de situación a base de la doc-trina prevaleciente en la esfera federal, la cual es una no sólo mucho más restrictiva y conservadora que la norma imperante en nuestra jurisdicción, sino que, naturalmente, una basada en las disposiciones específicas de la citada Cuarta Enmienda de la Constitución federal.
A esos efectos, no debe perderse de vista, en primer lu-gar, que en la jurisdicción federal la llamada “regla de ex-clusión” no goza, por sí misma, de rango constitucional sino que la misma es meramente una medida profiláctica de los derechos bajo la referida Cuarta Enmienda de la Constitu-ción federal. En consecuencia, en esa jurisdicción la refe-rida “regla de exclusión” está sujeta a modificación e, inclusive, hasta puede ser abolida. Véase Illinois v. Gates, 462 U.S. 213, 223 (1983).
En segundo término, merece destacarse el hecho de que la citada Cuarta Enmienda de la Constitución federal “describe el ámbito mínimo de la garantía que reconoce. Los estados no pueden achicar esas fronteras, pero pueden expandirlas”. Pueblo v. Dolce, 105 D.P.R. 422, 427 (1976). En palabras sencillas, habiendo el Tribunal Supremo de *368los Estados Unidos reconocido expresamente la facultad de los estados federados para expandir la garantía contra re-gistros y allanamientos ilegales más allá de los límites de la citada Cuarta Enmienda, Cooper v. California, 386 U.S. 58, 62 (1967), este Tribunal —al interpretar la Constitu-ción del Estado Libre Asociado— puede ampliar el ámbito de los derechos humanos de los residentes de este País. Pueblo v. Dolce, ante, pág. 428.
En lo que respecta a la situación que plantea el recurso ante nuestra consideración, procede que se enfatice el he-cho de que aquí no se trata del poder o discreción que te-nemos para “ampliar” el ámbito de la protección concedida. En el presente caso, llana y sencillamente, nos enfrentamos a un lenguaje expreso y específico de nuestra Constitución, el cual venimos en la obligación de acatar y poner en vigor en nuestra jurisdicción.
HH i
La citada Sec. 10 del Art. II de la Constitución del Es-tado Libre Asociado establece que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
No se interceptará la comunicación telefónica.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales. (Enfasis suplido.)
Al momento de redactarse esta disposición constitucio-nal quedó plasmado en el Diario de Sesiones de la Conven-ción Constituyente el interés de que nuestra Carta de De-rechos no fuera una que meramente cumpliera en forma *369mínima con los requisitos impuestos por la Ley 600,(2) sino que, por el contrario, la misma constituyera una de las cartas de derechos más liberales, más generosas y más au-ténticamente democráticas del mundo.(3)
Dicho propósito tuvo como base la conclusión de que:
La inviolabilidad de la persona se extiende a todo lo que es necesario para el desarrollo y expresión de la misma. El hogar, los muebles y utensilios, los libros y papeles poseídos por un ciudadano son como una prolongación de su persona, pues cons-tituyen el ámbito en que ésta se ha hecho y se mantiene. Toda intromisión sin su permiso en ese círculo privado equivale para todo hombre a una violación de su personalidad ... .La lesión de la intimidad es en este sentido el más penoso ataque a los derechos fundamentales de la persona. (Enfasis suplido.)(4)
Este Tribunal, no hay duda, tiene la obligación —y el derecho— de interpretar las disposiciones de nuestra Constitución. Después de todo, “[ijnterpretamos una Cons-titución, no los Rollos del Mar Muerto”. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983).
Ahora bien, a lo que este Tribunal no tiene ningún dere-cho —so color de calibrar “los costos sociales positivos y negativos que la Constitución representa para una eficaz administración de la justicia” (opinión mayoritaria, págs. 359-360) — es a ignorar, y desacatar, un específico, expreso y transparente mandato constitucional como el aquí en controversia.
El mandato contenido en la citada Sec. 10 de nuestra Carta de Derechos no puede ser más claro: decretado, por tribunal competente, que una evidencia ha sido obtenida en violación de sus disposiciones, dicha evidencia es inad-misible en los tribunales de nuestro País. Como podemos notar, la citada disposición constitucional no establece, ni *370contempla, diferencia alguna entre pleitos civiles o crimi-nales ni exige que el Estado sea parte en el pleito en que se pretende presentar la evidencia.
Lo verdaderamente importante y determinante lo es que la evidencia haya sido ocupada ilegalmente. La determina-ción sobre ilegalidad, naturalmente, presupone o requiere que la evidencia en controversia haya sido ocupada me-diante “acción estatal”; esto es, por un agente del orden público, Pueblo v. Rovira Ramos, 116 D.P.R. 945 (1986);(5) o por “un empleado gubernamental en funciones análogas a las de un policía estatal”, Pueblo v. Rosario Igartúa, 129 D.P.R. 1055, 1077 (1992); o por una persona particular cuya conducta sea, de alguna forma atribuible al Estado. Pueblo v. Rosario Igartúa, ante; Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982).
h — I <1
En el presente caso, como hemos visto, la evidencia en controversia fue ocupada por agentes del orden público du-rante el diligenciamiento de una orden de allanamiento. La ilegalidad de dicha ocupación fue decretada por tribunal competente; determinación judicial que se convirtió en final y firme al Estado acatar la misma.
Conforme la disposiciones, y el claro mandato, de la ci-tada Sec. 10 de la Carta de Derechos de la Constitución del Estado Libre Asociado, dicha evidencia resulta ser “inad-misible en los tribunales” de justicia de nuestro País; ello independientemente del hecho que el pleito en que se pre-*371tende utilizar la misma sea uno civil o criminal y el Estado sea o no parte en el mismo.
Los forjadores de nuestra Constitución no entendieron procedente limitar la prohibición a procesos de índole penal; este Tribunal ciertamente no tiene el poder ni autori-dad legal para reescribir la Sec. 10 del Art. II de la Cons-titución del Estado Libre Asociado, ante, a esos efectos.
El mandato constitucional en controversia no puede ser más claro, expreso y específico. Este Tribunal no está au-torizado para cuestionar la “sabiduría” del mismo. Es por ello que disentimos.
— O —

(1) La cláusula K del contrato otorgado establece:
“Queda expresamente convenido y pactado por las partes comparecientes que el negocio objeto de este contrato podrá ser utilizado para restaurant, expendio de bebidas alcohólicas, baile, fiestas privadas, panadería, repostería, expendio de comi-das a domicilio y cualquier fase del negocio germano o incidental a estos ya mencio-nados, siempre que cumpla con los (sic) previsto por la Ley, las ordenanzas munici-pales, el uso y las buenas costumbres.” Petición, pág. 3.


 Ley Pública Núm. 600 de 3 de julio de 1950, Cap. 446, 64 Stat. 314.


 2 Diario de Sesiones de la Convención Constituyente 1106 (1952).


 Diario de Sesiones, supra, T. 4, pág. 2567.


(5) En Pueblo v. Rovira Ramos, 116 D.P.R. 945 (1986), seis de los Jueces que entonces integraban el Tribunal —a saber, los Jueces Asociados Señores Irizarry Yunque, Negrón García, Rebollo López, Ortiz, Hernández Denton y Naveira de Ro-dón— estuvieron contestes, aun cuando en ponencias'separadas, en que la protección brindada por la antes citada Sec. 10 es “una prohibición contra el Gobierno”. Id., pág. 952,